986 F.2d 916
81 Ed. Law Rep. 424
Laura HICKEY, Plaintiff-Appellant,v.IRVING INDEPENDENT SCHOOL DISTRICT, et al., Defendants-Appellees.
No. 91-7350.
United States Court of Appeals,Fifth Circuit.
March 15, 1993.

Laura Hickey, pro se.
Appeal from the United States District Court for the Northern District of Texas;  A. Joe Fish, Judge.
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the motion of appellees to recall the Court's mandate, 976 F.2d 980 (1992), vacate its opinion and uphold the trial court's judgment dismissing this case is DENIED.   We, however, express no opinion on appellees' contention that appellant failed to exhaust her administrative remedies under 20 U.S.C. § 1400, et seq., the Individuals with Disabilities Education Act ("IDEA").   As appellees correctly point out, they were not served with the complaint and were not made parties below.


2
Accordingly, the district court, on remand, may reconsider its 28 U.S.C. § 1915(d) dismissal not only in light of the timeliness of Hickey's complaint, but also examine whether Hickey exhausted her administrative remedies under IDEA.   See 20 U.S.C. § 1415(f).